Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
Preliminary amendment filed February 23, 2022 received and entered into record.  In this application claims 21-40 are pending in which claims 1-20 are cancelled, claims 21-40 are newly added, and  claims 21, 28, and 35 in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of Continuation of Application No. 16/702,371 filed 12/3/2019 (Now PAT 11,030,238) which is Continuation of Application No. 14/956,148 filed 12/1/2015 (Now PAT 10,546,015).

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 4/14/2022 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions.  These claims are directed towards computer-readable storage media which is not limited to falling under the statutory classes of invention set forth.  These claims is using the term “non-transitory computer readable medium,” in accordance with paragraph 276-277 of pages 59-60:
 [0276] Memory 1104 may be used for storing data, metadata, and programs for execution by the processor(s). Memory 1104 may include one or more of volatile and non-volatile memories, such as Random-Access Memory ("RAM"), Read Only Memory ("ROM"), a solid-state disk ("SSD"), Flash, Phase Change Memory ("PCM"), or other types of data storage. Memory 1104 may be internal or distributed memory”
“[0277]  Storage device 1106 includes storage for storing data or instructions. As an example and not by way of limitation, storage device 1106 can comprise a non-transitory storage medium Attorney Docket No. 19487.5661.159 Patent Applicationdescribed above”.  In Applicants’ Specification, “Memory 1104 may” allows for the non-transitory computer readable medium to be signals.  Based on current USPTO Policy, when the non-transitory computer-readable medium is not specifically defined as non-transitory in the specification the broadest reasonable interpretation is used according to MPEP 2111, thus the non-transitory computer readable medium may embody signals, i.e. transitory media. Appropriate correction required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 of the instant application are provisionally rejected under the judicially created doctrine of double patenting over claims 1-20 of Patent No. 11,030,238.
Cross-reference claims table:
Instant Application (17/341,100) 
Patent No. 11,030,238
21. A method comprising: 
determining contextual meanings for a plurality of standardized image characters based on a manner in which the plurality of standardized image characters are utilized in a repository of electronic documents; 
analyzing a standardized image character entered in an electronic communication application on a client device; identifying a contextual meaning for the standardized image character entered in the electronic communication application on the client device; 
generating, based on the contextual meaning for the standardized image character and the contextual meanings for the plurality of standardized image characters, 
a suggested additional standardized image character corresponding to the standardized image character; and 
providing, for display via the client device, the suggested additional standardized image character.  

22. (New) The method of claim 21, wherein determining the contextual meanings for the plurality of standardized image characters based on the manner in which the plurality of standardized image characters are utilized in the repository of electronic documents comprises utilizing a word to vector algorithm to generate vector representations of the plurality of standardized image characters based on the repository of electronic documents.  
23. (New) The method of claim 21, further comprising generating the suggested additional standardized image character by comparing the contextual meaning for the standardized image character with the contextual meanings for the plurality of standardized image characters.  
24. (New) The method of claim 23, wherein comparing the contextual meaning for the standardized image character with the contextual meanings for the plurality of standardized image characters comprises comparing a vector representation of the standardized image character with vector representations of the plurality of standardized image characters.  
25. (New) The method of claim 21, further comprising: determining a similarity between the contextual meaning for the standardized image character and the contextual meanings for the plurality of standardized image characters; and generating the suggested additional standardized image character based on the similarity.  
26. (New) The method of claim 21, further comprising: comparing a plurality of digital text words with the contextual meaning for the standardized image character; and generating a suggested digital text corresponding to the standardized image character entered in the electronic communication application by selecting one or more of the plurality of digital text words based on comparing the plurality of digital text words with the contextual meaning for the standardized image character.  
27. (New) The method of claim 26, wherein comparing the plurality of digital text words with the contextual meaning for the standardized image character comprises determining respective correspondences between the plurality of digital text words and the contextual meaning for the standardized image character.  
28. (New) A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine contextual meanings for a plurality of standardized image characters based on a manner in which the plurality of standardized image characters are utilized in a repository of electronic documents; analyze a standardized image character entered in an electronic communication application on a client device; identify a contextual meaning for the standardized image character entered in the electronic communication application on the client device; generate, based on the contextual meaning for the standardized image character and the contextual meanings for the plurality of standardized image characters, a suggested additional standardized image character corresponding to the standardized image character; and provide, for display via the client device, the suggested additional standardized image character.  
29. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to determine the contextual meanings for the plurality of standardized image characters based on the manner in which the plurality of standardized image characters are utilized in the repository of electronic documents by utilizing a word to vector algorithm to generate vector representations of the plurality of standardized image characters based on the repository of electronic documents.  
30. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to generate the suggested additional standardized image character by comparing the contextual meaning for the standardized image character with the contextual meanings for the plurality of standardized image characters.  
31. (New) The system of claim 30, further comprising instructions that, when executed by the at least one processor, cause the system to compare the contextual meaning for the standardized image character with the contextual meanings for the plurality of standardized image characters by comparing a vector representation of the standardized image character with vector representations of the plurality of standardized image characters.  
32. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to: determine a similarity between the contextual meaning for the standardized image character and the contextual meanings for the plurality of standardized image characters; and generate the suggested additional standardized image character based on the similarity.  
33. (New) The system of claim 28, further comprising instructions that, when executed by the at least one processor, cause the system to: compare a plurality of digital text words with the contextual meaning for the standardized image character; and generate a suggested digital text corresponding to the standardized image character entered in the electronic communication application by selecting one or more of the plurality of digital text words based on comparing the plurality of digital text words with the contextual meaning for the standardized image character.  
34. (New) The system of claim 33, further comprising instructions that, when executed by the at least one processor, cause the system to compare the plurality of digital text words with the contextual meaning for the standardized image character by determining respective correspondences between the plurality of digital text words and the contextual meaning for the standardized image character.  
35. (New) A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to: determine contextual meanings for a plurality of standardized image characters based on a manner in which the plurality of standardized image characters are utilized in a repository of electronic documents; analyze a standardized image character entered in an electronic communication application on a client device; identify a contextual meaning for the standardized image character entered in the electronic communication application on the client device; generate, based on the contextual meaning for the standardized image character and the contextual meanings for the plurality of standardized image characters, a suggested additional standardized image character corresponding to the standardized image character; and provide, for display via the client device, the suggested additional standardized image character.  
36. (New) The non-transitory computer readable medium of claim 35, further comprising instructions that, when executed by the at least one processor, cause the computer system to determine the contextual meanings for the plurality of standardized image characters based on the manner in which the plurality of standardized image characters are utilized in the repository of electronic documents by utilizing a word to vector algorithm to generate vector representations of the plurality of standardized image characters based on the repository of electronic documents.  
37. (New) The non-transitory computer readable medium of claim 35, further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the suggested additional standardized image character by comparing the contextual meaning for the standardized image character with the contextual meanings for the plurality of standardized image characters.  
38. (New) The non-transitory computer readable medium of claim 37, further comprising instructions that, when executed by the at least one processor, cause the computer system to compare the contextual meaning for the standardized image character with the contextual meanings for the plurality of standardized image characters by comparing a vector representation of the standardized image character with vector representations of the plurality of standardized image characters.  
39. (New) The non-transitory computer readable medium of claim 35, further comprising instructions that, when executed by the at least one processor, cause the computer system to: determine a similarity between the contextual meaning for the standardized image character and the contextual meanings for the plurality of standardized image characters; and generate the suggested additional standardized image character based on the similarity.  
40. (New) The non-transitory computer readable medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer system to: compare a plurality of digital text words with the contextual meaning for the standardized image character; and generate a suggested digital text corresponding to the standardized image character entered in the electronic communication application by selecting one or more of the plurality of digital text words based on comparing the plurality of digital text words with the contextual meaning for the standardized image character.

1. A method comprising: 
determining contextual meanings for a plurality of standardized image characters based on a manner in which the plurality of standardized image characters are utilized in a repository of electronic documents; 
analyzing digital text in an electronic communication of a client device; 



generating, based on analyzing the digital text and the contextual meanings for the plurality of standardized image characters, 
a suggested standardized image character corresponding to the digital text; and 
providing, for display via the client device, the suggested standardized image character.

2. The method of claim 1, wherein determining the contextual meanings for the plurality of standardized image characters based on the manner in which the standardized image characters are utilized in the repository of electronic documents comprises utilizing a word to vector algorithm to generate vector representations of the plurality of standardized image characters based on the repository of electronic documents.
3. The method of claim 1, further comprising generating the suggested standardized image character by comparing the digital text in the electronic communication with the contextual meanings for the plurality of standardized image characters.
4. The method of claim 3, wherein comparing the digital text in the electronic communication with the contextual meanings for the plurality of standardized image characters comprises comparing a vector representation of the digital text with vector representations of the standardized image characters.
5. The method of claim 1, wherein the digital text in the electronic communication comprises a standardized image character and further comprising generating the suggested standardized image character by comparing a contextual meaning for the standardized image character with a plurality of alternate digital texts.
6. The method of claim 1, wherein the digital text in the electronic communication comprises a standardized image character and additional digital text, and further comprising: determining a conflict between a contextual meaning for the standardized image character and the additional digital text; and providing a suggested replacement text based on the conflict.
7. The method of claim 1, wherein the digital text in the electronic communication comprises a standardized image character and further comprising determining the suggested standardized image character by comparing a contextual meaning of the standardized image character and a contextual meaning of the suggested standardized image character.
8. A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine contextual meanings for a plurality of standardized image characters based on a manner in which the plurality of standardized image characters are utilized in a repository of electronic documents; analyze digital text in an electronic communication of a client device; generate, based on analyzing the digital text and the contextual meanings for the plurality of standardized image characters, a suggested standardized image character corresponding to the digital text; and provide, for display via the client device, the suggested standardized image character.
9. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to determine the contextual meanings for the plurality of standardized image characters based on the manner in which the standardized image characters are utilized in the repository of electronic documents by utilizing a word to vector algorithm to generate vector representations of the plurality of standardized image characters based on the repository of electronic documents.
10. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to generate the suggested standardized image character by comparing the digital text in the electronic communication with the contextual meanings for the plurality of standardized image characters.
11. The system of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to compare the digital text in the electronic communication with the contextual meanings for the plurality of standardized image characters by comparing a vector representation of the digital text with vector representations of the standardized image characters.
12. The system of claim 8, wherein the digital text in the electronic communication comprises a standardized image character and further comprising instructions that, when executed by the at least one processor, cause the system to generate the suggested standardized image character by comparing a contextual meaning for the standardized image character with a plurality of alternate digital texts.
13. The system of claim 8, wherein the digital text in the electronic communication comprises a standardized image character and additional digital text, and further comprising instructions that, when executed by the at least one processor, cause the system to: determine a conflict between a contextual meaning for the standardized image character and the additional digital text; and provide a suggested replacement text based on the conflict.
14. The system of claim 8, wherein the digital text in the electronic communication comprises a standardized image character and further comprising instructions that, when executed by the at least one processor, cause the system to determine the suggested standardized image character by comparing a contextual meaning of the standardized image character and a contextual meaning of the suggested standardized image character.
15. A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to: determine contextual meanings for a plurality of standardized image characters based on a manner in which the plurality of standardized image characters are utilized in a repository of electronic documents; analyze digital text in an electronic communication of a client device; generate, based on analyzing the digital text and the contextual meanings for the plurality of standardized image characters, a suggested standardized image character corresponding to the digital text; and provide, for display via the client device, the standardized image character.
16. The non-transitory computer readable medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer system to determine the contextual meanings for the plurality of standardized image characters based on the manner in which the standardized image characters are utilized in the repository of electronic documents by utilizing a word to vector algorithm to generate vector representations of the plurality of standardized image characters based on the repository of electronic documents.
17. The non-transitory computer readable medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the suggested standardized image character by comparing the digital text in the electronic communication with the contextual meanings for the plurality of standardized image characters.
18. The non-transitory computer readable medium of claim 17, further comprising instructions that, when executed by the at least one processor, cause the computer system to compare the digital text in the electronic communication with the contextual meanings for the plurality of standardized image characters by comparing a vector representation of the digital text with vector representations of the standardized image characters.
19. The non-transitory computer readable medium of claim 15, wherein the digital text in the electronic communication comprises a standardized image character and further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the suggested standardized image character by comparing the contextual meaning for the standardized image character with a plurality of alternate digital texts.
20. The non-transitory computer readable medium of claim 15, wherein the digital text in the electronic communication comprises a standardized image character and additional digital text, and further comprising instructions that, when executed by the at least one processor, cause the computer system to: determine a conflict between the contextual meaning for the standardized image character and the additional digital text; and provide the digital text suggestion by providing a suggested replacement text based on the conflict.



Claims 21-40 of the instant application are considered obvious over claims 1-20 of Patent No. 11,030,238.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. United States Patent Publication No. 2009/0028445,
Corlett et al. United State Patent Publication No. 2016/0224684,
Wu et al.  United States Patent Publication No. 2009/0028446,
Sharp United States Patent Publication No. 2016/0012465.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157